Citation Nr: 0818248	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-12 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative changes at L3-4, L4-5 and L5- 
S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

On October 17, 2006, the Board issued a decision which denied 
the veteran's claim for service connection for residuals of a 
back injury.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Court issued an Order 
granting a Joint Motion for Remand, which found deficiencies 
within the Board's October 2006 decision.  A Joint Motion 
that accompanied the Order asked that the Board's October 
2006 decision be vacated and remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the veteran's medical history, further 
examination and opinion would be helpful in this case.

The veteran contends that he strained his low back during 
service and has developed chronic disability.  In a statement 
received in October 2002, the veteran reported post service 
treatment in 1957 from Dr. William, Traverse City, Michigan; 
Dr. Cole, Traverse City, Michigan from 1961 to 1971; and Dr. 
Giraldo from 1971 to 1992.  At his hearing he reported that 
he attempted to obtain post service treatment records but was 
unable to acquire these records.  A review of these records 
would be beneficial in the adjudication of the case.  The 
veteran should make additional attempts to obtain these 
records with the assistance of the VA.  He should be advised 
of the necessity of gathering any records from primary or 
secondary sources (such as prescription records or employment 
records) that may shed light on low back treatment after 
service discharge and prior to 1992.

The case is REMANDED to the RO/AMC for the following 
developments:

1.  The RO/AMC should make an additional 
effort to obtain copies of all records of 
treatment received by the veteran for a 
back condition since his discharge from 
service (see October 2002 statement from 
the veteran) The veteran should also be 
advised to obtain secondary sources such 
as prescription or employment records.  
If records are identified that can not be 
obtained, attempts made to obtain the 
records should be documented in the 
claims folder.  

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of his low back 
disability.  The claims folder should be 
made available to a VA examiner for 
review.  The examiner should provide 
opinion as to whether the veteran's low 
back disorder is at least as likely as 
not related to his military service (that 
is, a probability of 50 percent or 
better).  The examiner should comment on 
the veteran's complete medical history, 
to include the back injury he sustained 
in January 1992.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for 
any opinion expressed should be included 
in the report.       

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



